Lazansky, J.
(dissenting). There is doubt as to whether the words “ in force for a period of two years from its date of issue ” in the provision with reference to incontestability, mean in force only during the lifetime of the assured, or during that time and thereafter, for a period of two years.
The policy was the handiwork of defendant. The clause is drawn in violation of the provisions of subdivision 2 of section 101 of the Insurance Law (added by Laws of 1909, chap. 301), as amended by chapter 407 of the Laws of 1921, the language of which, if followed, would have avoided any question. (See, also, Laws of 1922, chap. 275, and Laws of 1923, chap. 28, re-enacting and amdg. said Insurance Law, § 101, subd. 2.) The doubt thus created by the defendant should be resolved against it.
Order granting summary judgment, and judgment entered thereon, reversed upon the law and the facts, without costs, and motion for summary judgment denied, without costs.